Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In summary, claims 1, 3-27 are allowed. 
Claim 2 had been canceled by applicant. 

Reasons for allowance: 
The amendments and cancelations of claims, and amendment of the specification, on 8/8/2022 by applicant, overcame all the previous objections and rejections by the examiner.  
Prior art does not teach SEQ ID NO: 26 (elected species), and does not teach or suggest SEQ ID NO: 26 as a marker locus. Prior art does not teach or suggest ATCC PTA-126067. Prior art also does not teach or suggest Nr:1 resistance allele located between 106,984,777 bp and 136,545,853 bp on chromosome 8 of the public Lactuca sativa reference genome Lsat_Salinas_v7.
The subject matter of SEQ ID NOs: 26 and 76 are deemed allowable. Pursuant to the procedures set forth in MPEP §821.04, previously non-elected species SEQ ID NOs: 16, 46, 11, 21, 41, 36, 31 (all within 106,984,777 bp and 136,545,853 bp on chromosome 8 of the public Lactuca sativa reference genome Lsat_Salinas_v7), and SEQ ID NOs: 61, 66, 67, 68, 69, 70, 75, 81, 86 and 91 in dependent claims, hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
In addition, applicant provides examples of the claimed subject matter (Examples 1-2).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE ZHONG whose telephone number is (571)270-0311. The examiner can normally be reached on Monday-Friday 8:30-17:00 EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Wayne Zhong/
Examiner, Art Unit 1662
/CHARLES LOGSDON/Primary Examiner, Art Unit 1662